[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                      FOR THE ELEVENTH CIRCUIT
                                               U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             May 3, 2005
                              No. 04-10421                THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                    D. C. Docket No. 03-14034-CR-KMM

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

RICHARD ANTHONY MANDILE,

                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 3, 2005)

Before CARNES, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     This appeal of Richard Anthony Mandile regarding the propriety of his 240-
month prison sentence for bank robbery is on remand from the United States

Supreme Court for further consideration in the light of United States v. Booker,

___ U.S. ___, 125 S. Ct. 738 (2005). Mandile v. United States, ___ U.S. ___, 125

S. Ct. 1405 (2005). Because our previous opinion was vacated, we consider two

issues: first, whether the district court erred by punishing Mandile twice for his

escape attempt; and second, whether Mandile was incorrectly sentenced under

Booker. After reconsideration, we again affirm Mandile’s sentence.

      Mandile pleaded guilty to bank robbery, but before sentencing Mandile

assaulted a federal marshal while attempting to escape from custody. We review

de novo Madile’s argument that the district court incorrectly applied sentence

enhancements to punish him twice for his escape attempt. United States v.

Amedeo, 370 F.3d 1305, 1312 (11th Cir. 2004). Under 18 U.S.C.

section 3742(f)(1), we must remand this case if Mandile’s sentence was imposed

because the district court applied the sentencing guidelines incorrectly unless “the

error did not affect the district court’s selection of the sentence imposed.”

Williams v. United States, 503 U.S. 193, 203, 112 S. Ct. 1112, 1121 (1992).

Because Mandile received an enhanced sentence for being a career offender and

the enhancements about which Mandile complains did not affect his sentence, we

affirm.

                                          2
      Mandile pleaded guilty to a violation of 18 U.S.C. section 2113(a), which

resulted in a base offense level of 20. At the sentencing hearing, the district court

raised and discussed potential enhancements for Mandile’s escape attempt.

Mandile argues that the district court should not have assigned both an obstruction

of justice enhancement and an enhancement for reckless endangerment and

assaulting the marshal in the course of his escape attempt, which, combined with

other enhancements about which Mandile does not complain, raised his offense

level to 28. Because he was a category VI career criminal, Mandile was assigned

an adjusted offense level of 32. Based on those calculations, under section 4B1.1

of the sentencing guidelines, Mandile received the statutory maximum of 240

months’ imprisonment.

      According to section 4B1.1 of the Guidelines, a career offender will be

assigned the greater of either the offense level in subsection (b) or the maximum

offense level that the offender has earned based on other calculations. Mandile

was sentenced, without objection, as a career offender; even if the district court

erred by including the enhancements for obstruction of justice and reckless

endangerment, those enhancements did not affect his sentence. The error, if any,

was harmless.

      Second, Mandile’s Booker argument fails because he waived that argument

                                          3
by failing to present it in his initial brief. Mandile cited Blakely v. Washington,

___ U.S. ___, 124 S. Ct. 2531 (2004), for the first time as supplemental authority

to this Court after he filed his initial brief, which did not raise a Blakely/Booker

argument. That supplemental authority was struck by this Court, and was not

considered in our earlier panel decision. United States v. Levy, 379 F.3d 1241,

1242-44 (11th Cir.), rehearing en banc denied, 391 F.3d 1327 (11th Cir. 2004).

      AFFIRMED.




                                           4